Citation Nr: 1605608	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-07 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating prior to August 6, 2014, and a rating in excess of 10 percent thereafter for patellofemoral syndrome of the right knee.

2.  Entitlement to an initial compensable rating prior to August 6, 2014, and a rating in excess of 10 percent thereafter for status post resection of distal clavicle of the left shoulder.

3.  Entitlement to an initial compensable rating for status post stress fracture of the left foot.

4.  Entitlement to service connection for dental injury, two upper teeth.

5.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs

ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to August 2011.  He is the recipient of many medals and awards, to include the Combat Action Badge.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

In a statement dated January 19, 2016, the Veteran indicated his wish to withdraw his appeal.  As indicated on the case caption above, the issue of entitlement to service connection for a low back disability is one of the issues perfected on appeal.  The Veteran also submitted a VA Form 21-526EZ on January 19, 2016, which included the issue of entitlement to service connection for a low back disability.  Thus, it appears the Veteran did not intend to withdraw the appeal as it relates to the back claim.  The Board, therefore, maintains jurisdiction over that issue.  

The Veteran's January 2016 VA Form 21-526EZ also includes the claims of entitlement to service connection for gastroesophageal reflux disease (GERD), hemorrhoids, a residual scar on the bridge of his nose, and headaches.  These claims have not been adjudicated by the RO and are, therefore, referred to the RO for appropriate action.


The issue of entitlement to service connection for a low back disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

In January 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals for an initial compensable rating prior to August 6, 2014, and a rating in excess of 10 percent thereafter for patellofemoral syndrome, right knee; for an initial compensable rating prior to August 6, 2014, and a rating in excess of 10 percent thereafter for status post resection of distal clavicle, left shoulder; for an initial compensable rating for status post stress fracture, left foot; and for service connection for dental injury, two upper teeth, is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial compensable rating prior to August 6, 2014, and a rating in excess of 10 percent thereafter for patellofemoral syndrome, right knee, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to an initial compensable rating prior to August 6, 2014, and a rating in excess of 10 percent thereafter for status post resection of distal clavicle, left shoulder, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal for entitlement to an initial compensable rating for status post stress fracture, left foot, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal for entitlement to service connection for dental injury, two upper teeth, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing. 38 C.F.R. § 20.204(b).

In a statement submitted by the Veteran in January 2016, he requested that his pending appeals be withdrawn.  Thus, there remains no allegation of error of fact or law for appellate consideration as to the issues of entitlement to an initial compensable rating prior to August 6, 2014, and a rating in excess of 10 percent thereafter for patellofemoral syndrome, right knee; entitlement to an initial compensable rating prior to August 6, 2014, and a rating in excess of 10 percent thereafter for status post resection of distal clavicle, left shoulder; entitlement to an initial compensable rating for status post stress fracture, left foot; and entitlement to service connection for dental injury, two upper teeth.  Accordingly, the Board does not have jurisdiction to review these issues on appeal, and they must be dismissed. 


							(CONTINUED ON NEXT PAGE)

ORDER

The appeal for entitlement to an initial compensable rating prior to August 6, 2014, and a rating in excess of 10 percent thereafter for patellofemoral syndrome of the right knee is dismissed.

The appeal for entitlement to an initial compensable rating prior to August 6, 2014, and a rating in excess of 10 percent thereafter for status post resection of distal clavicle of the left shoulder is dismissed.

The appeal for entitlement to an initial compensable rating for status post stress fracture of the left foot is dismissed.

The appeal for entitlement to service connection for dental injury, two upper teeth, is dismissed.


REMAND

The Veteran's claim for an increased rating for a low back disability requires additional evidentiary development prior to adjudication.

In January 2016, the Veteran submitted a statement indicating his contention that he has a low back disability due to his service-connected left ankle, right knee and left shoulder disabilities.  On remand, the RO or the Appeals Management Center (AMC) must notify the Veteran of the evidence required to establish a claim on a secondary basis.  38 C.F.R. § 3.159(b) (2015).  Under the circumstances, the Board also finds that the duty to assist set forth at 38 C.F.R. § 3.159(c)(4) requires that the Veteran be scheduled for a new VA examination in response to his claim for service connection for a back disability on a secondary basis.

Also in January 2016, service treatment records were added to the record, which include notation of low back pain during training exercises in 2007, during the Veteran's period of active service.  These records were not of record at the time of the October 2011 VA examination.  Moreover, the VA examiner did not provide a nexus opinion related to the back disability claim.  On remand, the VA examiner should also provide an opinion as to the claim for service connection on a direct basis, which includes consideration of the Veteran's service treatment records.

The Veteran's service treatment records, previously deemed missing, were also added to the record in January 2016, presumably by the RO.  The claims on appeal, however, have not been readjudicated since October 2015.  As the records received in January 2016 were not reviewed by the RO in the first instance and the Veteran has not submitted a waiver of the right to have the evidence reviewed by the originating agency, these issues must be remanded for such consideration.  

The originating agency should also undertake appropriate development to obtain any pertinent ongoing VA and private treatment records related to the Veteran's claimed low back disability.  38 C.F.R. § 3.159(c) (1) and (2) (2015).

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  Afford the Veteran all required notice in response to the claim for service connection for a low back disability, to include notice with respect to the claim for service connection on a secondary basis.

2.  Obtain relevant and ongoing VA and private treatment records related to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of each low back disorder present during the pendency of this claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Based on review of the record and the examination of the Veteran, the examiner should state a medical opinion with respect to each low back disorder present during the pendency of his claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder had its onset in service; is otherwise etiologically related to any in-service disease, event, or injury, to include the report of low back pain in April 2007 following training exercises; or was caused or permanently worsened  by the Veteran's service-connected left ankle, right knee and/or left shoulder disabilities.  

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim, to include consideration of all evidence added to the record since the October 2015 supplemental statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


